Name: Regulation No 349/67/EEC of the Commission of 25 July 1967 amending the dates and the time limits for the forwarding to the Commission of the lists mentioned in Regulation No 91/66/EEC concerning the selection of returning holdings
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 191 28.7.67 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES No 171/ 1 REGULATION No 349/67/EEC OF THE COMMISSION of 25 July 1967 amending the dates and time limits for the forwarding to the Commission of the lists mentioned in Regulation No 91/66/EEC concerning the selection of returning holdings properly, without, however, calling into question the work in progress in other Member States ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Community Committee for the Farm Accountancy Data Network; HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation No 79/65/EEC1 of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community, and in particular Articles 4 and 6 thereof; Whereas the time limit laid down for forwarding the lists referred to in Article 4 and Article 5 ( 1 ) of Commission Regulation No 91/66/EEC2 of 29 June 1966 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings , as fixed in Article 5 (2), subparagraph 1, thereof, has proved in practice to leave the Commission insufficient time before the beginning of the accounting year to examine the lists in question and to consult the Community Committee on the lists of returning holdings ; Whereas certain Member States, comprising a considerable number of divisions , have found themselves faced with insuperable difficulties in sending the lists referred to in Articles 4 and 5 ( 1 ) of Regulation No 91/66/EEC within the time allowed ; whereas it is therefore necessary to postpone the date for the first transmission of the lists in question and that for the first opening of accounts ; Whereas the postponement of these dates should be such as to give the Member States concerned time enough for the preliminary technical work in the selection of returning holdings to be completed The following shall be substituted for Article 5 (2 ) of Regulation No 91 /66/EEC : 'The liaison agency shall each year, not later than two months before the date on which the accounting year is to begin, send to the Commission a copy of each of the lists mentioned in Article 4 and in paragraph 1 of this Article . However, such of the lists referred to in the preceding subparagraph as relate to an accounting year beginning on 1 January 1968 shall be sent to the Commission before 1 October 1967.' Article 2 The lists referred to in Articles 4 and 5 of Regulation No 91/66/EEC and the farm returns referred to in Article 7 of Regulation No 79/65/EEC shall be sent to the Commission for the first time in respect of accounting years beginning in the period 1 January 1968 to 1 July 1968 . Member States may nevertheless send such lists and farm returns to the Commission in respect of accounting years having begun in the period 1 January 1967 to 1 July 1967 . In this case the provisions . of the Regulations adopted in implementation of Regulation No 79/65 /EEC shall apply . 1 OJ No 109 , 23.6.1965 , p . 1859/65 . 2 OJ No 121 , 4.7.1966, p . 2249/66. 192 Official Journal of the European Communities Article 3 Article 4 The column in Annex III to Regulation No 91/66/EEC relating to the accounting year 1967 shall be deleted. This Regulation shall enter into force on the day following its publication in the Official Journal of. the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1967 . For the Commission The President Jean REY